t c memo united_states tax_court james edward briggsdaniels petitioner v commissioner of internal revenue respondent docket no filed date james edward briggsdaniels pro_se mathew a mendizabal and james a whitten for respondent memorandum opinion beghe judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for the issues for decision are whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to deductions for dependency_exemptions - - and whether petitioner is entitled to an earned_income_credit we hold for respondent on all issues background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in san jose california at the time the petition was filed petitioner has three sons james jr born date jamar born date and jeremy born date on date a complaint against petitioner was filed in the superior court of california in the case of county of santa clara v daniels no dao51877 the suit was instituted by santa clara county to establish that petitioner is the father of james jr jamar and jeremy and to collect reimbursement of child_support payments by the county to the children’s caretakers on date judgment was entered in favor of the county to the effect that petitioner’s fatherhood was established and that he was liable for child_support of dollar_figure for the period date through date jeremy was under a court ordered out-of-home placement for the following periods date to date and date to date during portions of and jeremy was in the custody of the santa clara county juvenile hall and the harold holden ranch for boys a santa clara county juvenile facility during portions of jamar was in the custody of santa clara juvenile hall and the harold holden ranch for boys petitioner introduced no evidence to establish amounts contributed by him as support for james jr jeremy and jamar discussion respondent’s determination is generally presumed to be correct and petitioner bears the burden of proving that it is incorrect rule a 290_us_111 issue head_of_household petitioner claimed head_of_household filing_status for and sec_2 a provides that a person shall be considered a head_of_household if he is not married and provides over half the cost of maintaining as his home a household that ‘a11 rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated although respondent’s examination of the taxable_year commenced after date sec_7491 does not necessarily shift the burden_of_proof to respondent on any of the issues in the case the stipulation of facts was prepared by respondent using documents that respondent had obtained from sources other than petitioner and petitioner did not introduce any credible_evidence with respect to any of the issues in the case - for more than one-half the year was his child’s or children’s principal_place_of_abode sec_2 petitioner did not submit any evidence to prove that in either or he provided over half the cost of maintaining as his home a household that for more than one-half the year was the principal_place_of_abode of any of his three sons petitioner has not shown that he qualifies for head_of_household filing_status for or respondent’s determination is sustained issue dependency_exemptions petitioner claimed dependency_exemption deductions for his three sons for and sec_151 b allows a dependency_exemption deduction for each child of the taxpayer so long as the child has not attained age if the child is a student at the close of the taxable_year and more than half of the child’s support for the taxable_year was received from the taxpayer sec_152 in order for petitioner to establish that he provided more than half of the support for any of his sons he must show by competent evidence the total support furnished for each of them from all sources during the years at issue 56_tc_512 petitioner introduced no evidence of the total support furnished for each of his sons from all sources for either of the years at issue moreover it appears from the judgment of the superior --- - court of california in county of santa clara v daniels supra that petitioner failed to pay child_support for his three sons from through and that the county provided support payments to the children’s caretakers the payments by the county do not constitute support by petitioner 61_tc_685 affd 514_f2d_1095 7th cir accordingly respondent’s determination that none of petitioner’s three sons is his dependent for sec_151 purposes for the taxable years is sustained issue farned income credit petitioner claimed the earned_income_credit for and sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability an eligible_individual is any individual who either has a gualifying child as defined by sec_32 a or has no qualifying_child and meets the requirements of sec_32 a a taxpayer must satisfy the requirements of sec_32 c in order to be entitled to the earned_income_credit for a gualifying child sec_32 a requires that the individual bear the relationship to petitioner prescribed by sec_32 b sec_32 b provides that an individual bears the required relationship to the taxpayer if he or she is among other things a son or daughter of the taxpayer sec_32 a requires that the child share the same principal_place_of_abode as the taxpayer for more than one-half the taxable_year sec_32 a requires that the child meet the age requirements of subparagraph c sec_32 c provides that a child meets the age requirement if he or she has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins jeremy and jamar satisfy the age and relationship tests of sec_32 however petitioner has offered no evidence to establish that either jeremy or jamar shared petitioner’s residence for more than one-half of or petitioner has not established that he is entitled to the earned_income_credit for or on the ground of having any qualifying children under sec_32 an individual with no qualifying children is eligible for the earned_income_credit subject_to the phaseout limitations of sec_32 1f the individual’s principal_place_of_abode is in the united_states for more than one-half of the taxable_year the individual has attained the age of but not the age of and is not a dependent for whom a deduction is allowable under sec_151 sec_32 a petitioner meets the residency only two qualifying children need be shown on the taxpayer’s return in order for the taxpayer to be entitled to the maximum credit sec_32 petitioner showed the names of jeremy and jamar on his returns for this purpose - and age requirements of sec_32 a but is subject_to the phaseout limitations of sec_32 for the tax_year the earned_income_credit is completely phased out under sec_32 for an individual with no qualifying children if the taxpayer’s earned_income and adjusted_gross_income is over dollar_figure petitioner’s earned_income and adjusted_gross_income was dollar_figure in petitioner is therefore not entitled to the earned_income_credit for the tax_year for the tax_year the earned_income_credit is completely phased out under sec_32 for an individual with no qualifying children if the taxpayer’s earned_income and adjusted_gross_income exceeds dollar_figure petitioner’s earned_income and adjusted_gross_income in was dollar_figure petitioner is therefore not entitled to the earned_income_credit for the tax_year at trial petitioner made no offer of proof of any relevant facts that would tend to support his claims his brief contains no legal arguments that would have any bearing on the outcome much less tend to support any of his claims in briggsdaniels v commissioner tcmemo_2000_105 affd without published opinion 248_f3d_1169 9th cir we entered decision sustaining respondent’s determinations that petitioner was not entitled to head_of_household filing_status dependency deductions or the earned_income_credit for the taxable years - - and the court_of_appeals for the ninth circuit affirmed our decision sec_6673 a and b allows the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure when a taxpayer institutes or maintains a proceeding primarily for delay or where the taxpayer’s position in the proceeding is frivolous or groundless the record in this case shows no warning to petitioner from respondent or the court that his conduct in maintaining this proceeding might subject him to a penalty under sec_6673 respondent made no motion for a penalty herein under sec_6673 against petitioner and this case is not such a case that we would impose a sec_6673 a penalty on our own motion we do take this occasion to inform petitioner that courts of appeals have their own sanctioning power to deal with frivolous appeals sec_7482 u s c sec fed r app p the court_of_appeals for the ninth circuit to which this case would be appealable has not hesitated to use its power to order sanctions under these provisions against taxpayer- appellants in appropriate cases see eg 800_f2d_930 9th cir affg tcmemo_1984_661 902_f2d_1462 9th cir 776_f2d_873 9th cir to reflect the foregoing decision will be entered for respondent
